FILE COPY




                            Fourth Court of Appeals
                                    San Antonio, Texas
                                        September 2, 2021

                                       No. 04-21-00326-CV

                                        Amber N. ROTH,
                                           Appellant

                                                 v.

                                          Jeremy ROTH,
                                             Appellee

                   From the 285th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2021CI03085
                          Honorable Norma Gonzales, Judge Presiding


                                          ORDER
        Court reporter Rachelle Thompson has filed a notification of late record, stating that the
reporter’s record has not been filed because she has not received payment from appellant. We
note that on August 6, 2021, appellant filed a notice of appeal stating that she was appealing
from an order dated July 7, 2021, and that this appeal was accelerated. Based on appellant’s
statement in her notice of appeal, it appeared that the deadline for the filing the reporter’s record
had passed. Thus, court reporter Rachelle Thompson filed a notification of late reporter’s record.

        However, in reviewing the clerk’s record that was filed in this appeal on August 23,
2021, we note that appellant is appealing from a final decree of divorce. Thus, appellant’s appeal
is not accelerated. Because appellant filed a timely motion for new trial, the deadline for filing
the reporter’s record is November 4, 2021. See TEX. R. APP. P. 35.1. Therefore, Rachelle
Thompson’s notification of late reporter’s record is moot at this time.



                                                      _________________________________
                                                      Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of September, 2021.
                           FILE COPY




___________________________________
MICHAEL A. CRUZ, Clerk of Court